DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-24 are pending.
Claims 2-24 are allowable.
The claim set received after final on 14 July 2022 has been entered.
Priority
The objection to the priority claim to Provisional Application No. 61/782,240 due to the relationship to the instant application is withdrawn as noted in the Advisory Action mailed 29 June 2022.
Claims 2-24 are given benefit of the claim for priority to Provisional Application No. 61/782,240 filed 14 March 2013.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specific deficiencies and the required response to this Office Action are as follows:
Figures 9A-9D comprise sequences but the specification does not provide a SEQ ID NO for the sequences and no sequence listing and CRF have been filed.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. The applicants state the sequences in Figures 9A and 9B show a series of individual flows that is not a nucleotide sequence. It is noted that applicants do not discuss the objection to Figures 9C and 9D. The argument is not persuasive because the sequence rules do not make exceptions for the source of the sequence. See MPEP 2422. The specification at paragraph 13 describes figures 9A-9D as showing a sequence of nucleotide flows. Figure 6 shows use of flows of a predetermined order to sequence a polynucleotide. The polynucleotide sequence shown in Figures 9A-9D is generated by analysis of flows.
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive as noted in the Advisory Action mailed 29 June 2022.
Claim Rejections - 35 USC § 101
The rejection of claims 2-21 under 35 U.S.C. 101 in the Office action mailed 14 March 2022 is withdrawn in view of the amendment and arguments received 14 July 2022. The claimed subject matter requires analysis of data from 105 microwells and is too complex to be practical to perform in the human mind, and therefore does not recite the mental process grouping of abstract ideas.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The lack of compliance with the sequence rules noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631